Citation Nr: 0006019	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  95-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right apical pneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from August 1941 through 
February 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO), which denied the benefit 
sought on appeal.  By a Board remand dated June 1998, this 
matter was returned to the RO for additional development.  
Such development having been completed, this matter has been 
returned to the Board for resolution.


FINDINGS OF FACT

1.  All evidence necessary for the equitable resolution of 
the issue of entitlement to a compensable rating for the 
residuals of a right apical pneumothorax has been obtained.

2.  The service-connected residuals of the veteran's right 
apical pneumothorax are currently asymptomatic and without 
respiratory manifestations.


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of a right apical pneumothorax have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.97, Diagnostic Code 6843 (1999); 38 C.F.R. § 4.97, 
Diagnostic Code 6814-6602 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a compensable 
evaluation for his disability resulting from the residuals of 
a right apical pneumothorax.  Historically, by rating 
decision dated June 1995, the RO granted the veteran's 
38 U.S.C.A. § 1151 claim for a pneumothorax and assigned a 
100 percent evaluation from September 27, 1993 and a 0 
percent disability evaluation from April 1, 1995.  As a 
disability may require re-evaluation in accordance with 
changes in a veteran's condition, it is essential in 
determining the level of current impairment, that the 
disability is considered in the context of the entire 
recorded history.  However, this is an original claim placed 
in appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in June 1995.  
Accordingly, the veteran's claim must be deemed well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), and VA has a 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (increased rating claims).  Under 
these circumstances, VA must attempt to obtain all such 
medical evidence as is necessary to evaluate the severity of 
the veteran's disability from the effective date of service 
connection to the present.  Fenderson, supra., citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  This 
obligation was satisfied by the various VA examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed for the equitable disposition of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999).  In every instance where the schedule 
does not provide a 0 percent evaluation for a diagnostic 
code, a 0 percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

In the present case, the RO evaluated the residuals of the 
veteran's right apical pneumothorax as being noncompensable 
pursuant to 38 C.F.R. § 3.41 and 38 C.F.R. § 4.97 Diagnostic 
Codes 6815-6602 (1996).  The Board notes that it appears that 
the RO inadvertently indicated that the veteran was rated 
under DC 6815, instead of DC 6814.  The nomenclature of DC 
6814 corresponds with the veteran's current disability, which 
has been characterized as residuals of right apical 
pneumothorax, whereas the nomenclature of DC 6815 indicates 
that it is applicable in cases involving pneumonectomy.  
Therefore, it appears that the use of DC 6815 in the June 
1995 rating decision was a clerical error and the RO actually 
meant to rate the veteran under DC 6814.  

During the pendency of the veteran's appeal, the criteria for 
rating disabilities of the respiratory system were revised, 
effective October 7, 1996.  When a law or regulation changes 
during the pendency of an appeal, the Board must evaluate the 
veteran's disability under the version most favorable to the 
veteran, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  As the revised 
regulations in this case do not allow for their retroactive 
application prior to October 7, 1996, the Board cannot apply 
the new provisions prior to that date.  Rhodan v. West, 12 
Vet. App. 55 (1998).  In other words, the Board must review 
the evidence dated prior to October 7, 1996, only in light of 
the old regulations, but must review the evidence submitted 
after October 7, 1996 under both the old and newly revised 
regulations, using whichever version is more favorable to the 
veteran. 

Prior to the October 1996 revision, DC 6814 provided for a 
100 percent disability evaluation for a spontaneous 
pneumothorax for six months.  Thereafter, the residuals were 
rated analogously to bronchial asthma under DC 6602.  
According to the old schedular criteria for bronchial asthma 
under Diagnostic Code 6602, a 10 percent rating is assigned 
when the asthma is mild; paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating is assigned when the 
asthma is moderate; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent rating is assigned 
when the asthma is severe; frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between 
attacks with only temporary relief by medication; more than 
light manual labor precluded.  A 100 percent rating is 
assigned where the asthma is pronounced; asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. 4.97, DC 
6602.

Effective October 7, 1996, the criteria governing the rating 
of respiratory disorders changed.  Under the revised rating 
criteria pneumothorax is rated under DC 6843.  A disability 
falling under DC 6843 is to be rated using general rating 
criteria for restrictive lung diseases on the following 
criteria which the examiner must address in terms of the 
findings on examination and pulmonary function testing.  A 10 
percent evaluation is warranted with FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.  A 30 percent 
evaluation is warranted with FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  A 60 percent evaluation is 
warranted with FEV-1 of 40- to 55-percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation is warranted with FEV-1 of less than 40 percent 
predicated value, or; the ration of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicated, or; maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  Note (2) states that following 
episodes of total spontaneous pneumothorax, a rating of 100 
percent shall be assigned as of the date of hospital 
admission and shall continue for 3 months from the first day 
of the month after hospital discharge.  38 C.F.R. § 4.97, 
Diagnostic Code 6843, Note 2 (1999).

The veteran sought treatment at the Westside VA Medical 
Center (VAMC) on September 20, 1993 for drainage of a renal 
cyst.  After this procedure, the veteran developed hemoptysis 
for four days.  Subsequently on September 23, 1993, the 
veteran was hospitalized with complaints of shortness of 
breach, dyspnea on exertion, or orthopnea.  The reported 
differential diagnosis considered was lung injury secondary 
to the procedure with trial of cyst drainage versus 
bronchitis or other infection.  During the course of the 
hospitalization, pulmonary consultation was obtained and a 
bronchoscopy was performed.  The veteran then developed a 
small right-sided pneumothorax after the bronchoscopy.  
Bronchoscopy reportedly showed sternal compression of the 
right middle lobe and right lower lobe, but was reported to 
be otherwise normal.  Other tests were performed, and the 
veteran's hemoptysis resolved.  Two days before the veteran 
was discharged in October 1993, the veteran was referred for 
an Ear, Nose and Throat (ENT) consultation.  It was noted on 
referral that the hemoptysis was resolving and the 
consultation was requested in order to ensure that the blood 
was not coming from the upper respiratory tract.  A 60+ pack 
per year history of smoking was also noted.  Following 
examination, it was concluded that there was no evidence of 
ENT source of bleeding.  A computerized tomography of the 
veteran's chest at that time revealed right minimal pleural 
effusion and right basilar subsegmental atelectases as well 
as atherosclerotic thoracic aorta.  The veteran was started 
empirically on Bactrim for possible bronchitis.  He was noted 
to have responded well to therapy and was discharged in 
stable condition.  The discharge instructions included two 
diagnoses: hemoptysis secondary to lung trauma from needle 
aspiration, and pneumothorax from needle aspiration.  Upon 
the veteran's discharge from the hospital in October 1993, 
oxygen was ordered for him, but the veteran indicated that he 
did not need the oxygen.  It was also noted at his discharge 
that in terms of the right apical pneumothorax, the veteran 
was asymptomatic.  He had no signs of pneumothorax 
complications including shortness of breath and hemoptysis.  
A VA outpatient treatment record dated November 1993 shows 
that the veteran was diagnosed with COPD.  VA hospitalization 
reports, progress notes and outpatient reports dated January 
1990 through February 1994 show that following the September 
1993 bronchoscopy, the veteran complained of chest pain, 
shortness of breath, soreness of the right chest wall, and of 
coughing up blood.

In July 1994, Israel Rubinstein, M.D., an Associate Professor 
with the University of Illinois College of Medicine at 
Chicago opined that based on his review of the veteran's 
clinical course of treatment and based on general information 
regarding bronchoscopy with Wang needle aspiration, it was 
his opinion that while the veteran may have sustained a 
pneumothorax during his September-October 1993 
hospitalization, he was not shown to suffer from any 
residuals of a pneumothorax.  The bottom of this letter 
contains the statement "I concur" and is signed by Faiq J. 
Albazzaz, M.D.
  
A February 1995 VA examination report shows that while the 
veteran subjectively reported an occasional cough productive 
of white phlegm, pain in his right lung, and shortness of 
breath after walking two blocks, he denied wheezing and 
indicated that there had been no recurrence of hemoptysis.  
Objective findings included x-rays which revealed mild COPD 
without acute distress, and the examiner noted that the 
veteran had a productive sounding cough throughout the 
examination.  The veteran was diagnosed with persistent 
pleuritic pain and a history of a punctured lung. 

From October 1995 through April 1998, the veteran continued 
to complain of sharp pain in the right side of his back; 
shortness of breath after walking three blocks; nightmares 
regarding the procedure during which his lung was punctured; 
weight loss of approximately 40 pounds, feelings of weakness 
and dizziness (October 1995 RO hearing transcript) and pain 
in his right lung (April 1998 Board hearing transcript).  In 
March 1998, the veteran was diagnosed with chronic COPD and 
prescribed an inhaler (Provident Hospital of Cook County 
Hospital records).

Upon the Board's June 1998 remand, the veteran was afforded a 
second VA examination in September 1999.  The Board 
determined that remand was appropriate in order to obtain 
outstanding treatment records and to afford the veteran 
another VA examination.  Specifically, the VA examiner was 
requested (1) to the extent possible to give an opinion as to 
whether the veteran's pulmonary complaints are more likely 
attributable to residuals of his right apical pneumothorax or 
to another disorder;  (2) to comment on the veteran's 
assertion that he sustained two separate injuries to his 
lungs, the first being on September 20, 1993 in connection 
with an attempted renal cyst drainage and the second on 
September 27, 1993 when the veteran underwent a bronchoscopy, 
and finally (3) to express an opinion regarding the 
relationship if any between any injury sustained by the 
veteran and any residual symptomatology.

In the June 1998 Remand, the Board indicated that the 
veteran's claims file was to be made available to the VA 
examiner for review.  In the September 1999 VA examination 
report, there is conflicting information as to what records 
were reviewed by the examiner.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) indicated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance.  In this case, while it is unclear as to whether 
the veteran's entire claims file was reviewed, the Board is 
satisfied that the veteran has not been prejudiced and that a 
remand to the RO for full compliance is not necessary.  The 
Board notes that based on the original findings made in the 
September 1999 VA examination report and a notation on the 
report, the VA examiner was able to review treatment records 
documenting the attempt to aspirate a renal cyst in 1993 and 
the examiner was also able to review records documenting the 
bronchoscopy and subsequent developing pneumothorax.  
Therefore, while the veteran's claims file may not have been 
reviewed in its entirety, the examiner was able to render 
opinions based on a review of the most pertinent evidence of 
record with regard to the veteran's claim.  As such, the 
Board is satisfied that the veteran has not been prejudiced. 

During the September 1999 examination, the veteran gave the 
following subjective complaints: mid-thoracic back pain, 
moderate shortness of breath for which he utilized a 
bronchodilator inhaler, a little wheezing in the morning, and 
a cough productive of a few teaspoons of white sputum per 
day.  Physical examination showed no wheezing, coughing or 
apparent shortness of breath.  Pulmonary function tests 
conducted during the examination showed that the veteran had 
a Forced Expiratory Volume (FEV1) of 76 percent of predicated 
value pre-drug and 78 percent of predicated value post-drug.  
The veteran's FEV1-Forced Vital Capacity (FEV1-FVC) was 104 
percent of predicated value pre-drug and 102 percent of 
predicated value post-drug.  The examiner diagnosed the 
veteran with chronic COPD and compression deformity of the 
thoracic spine.  The examiner indicated that the veteran had 
moderate dyspnea relieved by a bronchodilator.  Further, it 
was the examiner's opinion that the veteran's right apical 
pneumothorax was not the cause of the veteran's chest 
complaints or of his COPD.  He did not believe that the 
veteran's chest pain was pleuritic in nature.  He found it 
unlikely that the bronchoscopy or attempted renal cyst 
drainage resulted in any clinical lung problems.  He found 
the current level of disability resulting from the right 
apical pneumothorax to be 0 percent.  The examiner 
characterized the severity of the right apical pneumothorax 
as mild and asymptomatic and stated that the veteran's 
pulmonary complaints were best attributed to residuals of 
COPD and thoracic spine disorder.  Additionally, the examiner 
opined that it was unlikely that the bronchoscopy or the 
attempted renal cyst drainage resulted in any clinical lung 
disorder.  In an October 1999 addendum, the examiner 
indicated that he had found and reviewed the bronchoscopy 
report and found that the pneumothorax that occurred as a 
result of that procedure was not the basis for any pulmonary 
symptoms or complaints.

After considering the facts of this case, the Board is unable 
to find a basis for entitlement to a compensable rating for 
residuals of a right apical pneumothorax. Prior to October 
17, 1996, the veteran experienced shortness of breath, pain 
in his right lung and right side of his back, and hemoptysis, 
which resolved.  The record does not show that the veteran 
was ever diagnosed with asthma, or that his disability 
picture prior to October 7, 1996 was productive of symptoms 
that could be classified as "mild" asthma, thereby 
warranting a 10 percent disability rating pursuant to DC 
6602.  Therefore, the Board finds that the RO properly 
assigned a noncompensable evaluation under DC 6602.  

The Board also finds that the most recent evidence of record, 
that is evidence after October 7, 1996, shows that the 
veteran's disability picture does not warrant a compensable 
disability evaluation under either the old or the revised 
criteria.  In terms of the old criteria, there is no evidence 
after October 7, 1996 that the veteran was ever diagnosed 
with asthma, or that his disability is productive of any 
symptomatology due to the service-connected disability at 
issue that could be classified as mild asthma.  Further, 
while the veteran's FEV1 was 76 and 78 percent of predicated 
value at the September 1999 VA examination (a result which 
would otherwise warrant a 10 percent rating under the new 
rating criteria), it appears clear from the medical evidence 
that it is the veteran's nonservice-connected COPD which is 
productive of such respiratory impairment, not his service-
connected residuals of a right apical pneumothorax.  
Likewise, the evidence of record shows that the residuals of 
the veteran's right apical pneumothorax have been essentially 
described as asymptomatic. 

In sum, the Board believes that the preponderance of the 
evidence is against entitlement to a compensable rating for 
residuals of a right apical pneumothorax.  It follows that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit a 
favorable resolution on this issue.  38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (1999).  In this regard, the Board finds that 
there has been no showing by the veteran that his service 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

 
ORDER

Entitlement to a compensable disability evaluation for 
residuals of a right apical pneumothorax is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

